Citation Nr: 0838997	
Decision Date: 11/12/08    Archive Date: 11/20/08

DOCKET NO.  03-34 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
residuals of fractures with deformity of the middle phalanx 
of the second digit of the right hand and distal 
interphalangeal joint of the third digit of the right hand, 
with loss of flexion of the proximal interphalangeal joint 
(hereinafter, referred to as "service-connected right hand 
disability"), currently evaluated as 40 percent disabling.

2.  Entitlement to an initial compensable disability 
evaluation for residual scar of the right hand, associated 
with the service-connected right hand disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse
ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The veteran had active service from May 1943 to December 
1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision in which the 
RO, in pertinent part, continued a 20 percent disability 
evaluation for healed fractures with deformity of the middle 
phalanx of the second digit of the right hand and distal 
interphalangeal joint of the third digit of the right hand, 
with loss of flexion of the proximal interphalangeal joint 
(healed fractures of the second and third digits of the right 
hand).  The RO also granted service-connection for residual 
scars of the right hand, as secondary to the healed fractures 
of the second and third digits of the right hand, assigning 
an initial noncompensable disability evaluation.

This matter was previously before the Board in March 2005 at 
which time it was remanded for additional development.  

In December 2007, the veteran testified at a personal hearing 
over which the undersigned Acting Veterans Law Judge presided 
while at the RO.  A transcript of the hearing has been 
associated with the veteran's claims file and has been 
reviewed.

In January 2008, the Board remanded the claim again for 
further development.  

In a May 2008 rating decision, the RO increased the 
evaluation for the service connected right hand disability 
from 20 to 40 percent, effective May 6, 2008.  Since that 
increase was not a full grant, the Board concludes that the 
claim for increase is still pending.  See AB v. Brown, 6 Vet. 
App. 35 (1993).  In such decision, the RO did not 
readjudicate the increased rating claim for the residual 
scar.  The case has since returned to the Board for appellate 
review.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2007).


FINDINGS OF FACT

1.  For the period prior to May 6, 2008, the veteran's 
service-connected right hand disability is manifested by a 
claw deformity, with loss of flexion of the proximal 
interphalangeal joint of the middle finger and residual 
deformity of the index finger.  Favorable ankylosis was not 
shown or nearly approximated in any fingers of the right 
hand.  

2.  For the period beginning on May 6, 2008, favorable 
ankylosis of the index, long, ring, and little fingers is 
more nearly approximated, but favorable ankylosis of the 
thumb has not been objectively shown or more nearly 
approximated.  

3.  The veteran has a superficial Y-shape scar on his right 
hand, which is described as fine, linear, non tender, and 
well-healed.  It is not painful on examination and does not 
cause limitation of motion.  

4.  The veteran has not submitted evidence tending to show 
that his service-connected right hand disability and residual 
scar require frequent hospitalization, are unusual, or cause 
marked interference with employment.


CONCLUSIONS OF LAW

1.  For the period prior to May 6, 2008, the criteria for an 
evaluation in excess of 20 percent for service-connected 
right hand disability are not met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.321, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5221 - 5223 (2002, 
2007).

2.  For the period beginning on May 6, 2008, the criteria for 
an evaluation in excess of 40 percent for service-connected 
right hand are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.321, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5221 - 5223 (2002, 2007).

3.  The criteria for a compensable disability evaluation for 
service-connected residual scar on the right hand are not 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 
2007); 3 C.F.R. §§ 3.321, 4.118, Diagnostic Codes 7801 -7805 
(2002, 2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).
VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication. To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge 
on the part of the claimant; (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or, (3) that a benefit could not have been awarded as 
a matter of law. See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability evaluation that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability evaluation will 
be determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.

As with proper notice for an initial disability evaluation 
and consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g. competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, supra.

The veteran's increased rating claim for residual scar, right 
hand, arises from his disagreement with the initial 
evaluation following the grant of service connection. Courts 
have held that once service connection is granted the claim 
is substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

VA has done everything reasonably possible to assist the 
veteran with respect to such claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002 & Supp. 2007) and 38 
C.F.R. § 3.159(c) (2007).  Service treatment records have 
been associated with the claims folder.  All identified and 
available private and VA treatment records have been secured.  
The veteran has been medically evaluated in conjunction with 
his scar claim.  The duties to notify and assist have been 
met.

With regard to the increased rating claim for the service-
connected right hand disability, VCAA duty to notify was 
satisfied prior to the initial AOJ decision by way of a 
November 2002 letter.  Thereafter, VCAA notice was sent to 
the veteran in August 2005, April 2008, and August 2008.  
Collectively, these VCAA letters fully addressed all notice 
elements in that they informed the veteran of what evidence 
was required to substantiate his claim, and of the veteran's 
and VA's respective duties for obtaining evidence.

The Board acknowledges that the VCAA letters noted above do 
not meet the requirements of Vazquez-Flores and are not 
sufficient as to content and timing, creating a presumption 
of prejudice.  Nonetheless, such presumption has been 
overcome for the reasons discussed below.  The criteria for 
evaluating the right hand disability was issued to the 
veteran in an August 2003 statement of the case, as well as 
supplemental statements of the case in August 2004 and March 
2006.  A May 2008 letter informed the veteran of the criteria 
necessary for an evaluation in excess of 40 percent for right 
hand disability.  Based on the above, the veteran can be 
expected to understand what was needed to support his claim, 
including the impact of his disability on his daily life and 
ability to work.

Moreover, the veteran demonstrated actual knowledge of what 
was needed to support his claim, as reflected in his 
statements.  For example, on his substantive appeal received 
in November 2003, the veteran indicated that he has limited 
right hand motion, as well as difficulty holding objects and 
buttoning his clothes.  On May 2008 VA examination, the 
veteran reported the impact that his right hand disability 
has on his ability to work as a furniture upholsterer.   

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims folder contains service 
treatment records, VA and private medical evidence, and the 
veteran's contentions.  The veteran was provided an 
opportunity to set forth his contentions during a hearing 
before the undersigned Acting Veterans Law Judge in December 
2007.  The veteran has also been afforded VA medical 
examinations in conjunction with his claim.  Significantly, 
neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the veteran in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).
II.  Background

By way of history, the veteran, during service, sustained a 
crush injury to his right hand.  He fractured his middle 
phalanx second digit and his distal interphalangeal joint 
third digit.  There was residual deformity and loss of 
flexion of the proximal interphalangeal joint.

In March 1946, the RO granted service connected for 
asymptomatic scar on the first and second fingers of the 
right hand, assigning a noncompensable evaluation.  In a July 
1946 rating decision, the RO amended the March 1946 rating 
decision.  In that rating decision, the RO granted service 
connection for fractures of the right hand, assigning a 20 
percent disability evaluation.  The RO noted that the July 
1946 rating decision superseded the March 1946 rating 
decision.

In May 2002, the veteran filed an increased rating claim for 
his service-connected right hand disability.  

In a February 2003 rating decision, the RO continued the 20 
percent evaluation for the service-connected right hand 
disability, and granted service connected for residual scar 
on the right hand, assigning a noncompensable evaluation, 
effective May 29, 2002.  The veteran sought an evaluation in 
excess of 20 percent for service connected right hand 
disability, as well as a compensable evaluation for the 
residual scar.  

In January 2003, the veteran underwent a VA "hand, thumb, 
and fingers" examination.  The examiner noted that the 
veteran demonstrated mild deformity of the middle, ring, and 
little fingers of the right hand.  The veteran could not 
oppose the distal phalanx of those fingers to the mid-palmal 
crease.  There was approximately 2 1/2 inch gap.  The veteran's 
handgrip strength was reduced to 4/5.  Dexterity was reduced 
to a moderate degree.  Diagnostic impressions were:  
laceration of right hand with residuals as described with 
evidence of a moderate degree of reduction in endurance and 
loss of dexterity.

On April 2004 VA examination, there was evidence of swelling 
of the distal interphalangeal joints of the fingers of the 
right hand, and flexion of those joints were fixed, limiting 
the ability of the veteran to fully flex the fingertips into 
the palm.  Proximal interphalangeal joints of the fingers 
demonstrate full passive flexion and the veteran was able to 
flex the second and third fingers to within one inch of the 
palmar crease.  The examiner indicated that the findings of 
the ring and pinky fingers are unrelated to the service 
connected second and third fingers of the right hand.  X-rays 
of the right hand, in pertinent part, show deformed based of 
the first metacarpal and associated degenerative changes, and 
deformed second middle and distal phalanx with associated 
degenerative changes.

The April 2004 VA examiner also examined the veteran in 
January 2006.  According to the January 2006 VA examination 
report, the veteran's scar on the right hand was Y-shaped at 
the base of the right index finger at the palmar side and the 
scar is fine and linear with each arm of the Y-shape 
measuring 1 centimeter.  The scar was not tender, and was not 
fixed to underlying structure and atrophic.  It was noted 
that the veteran had not had any ulceration of the scar, 
which has been well healed since World War II.  The examiner 
noted the April 2004 x-ray findings, indicating that the 
deformities consistent with the history of fractures.  
However, the examiner stated that the degenerative joint 
disease of the small joints is unrelated to the in-service 
fractures.  Rather, they are related to advanced age.

According to a September 2007 letter, Dr. Feldan, the 
veteran's private physician since 1999, indicated that the 
veteran had had "chronic pain in his right hand as a result 
of a traumatic amputation of the digits suffered during the 
war.  The areas of injury are sore to touch on examination."  
The physician also noted that the right hand disability 
required chronic use of analgesics for pain.  .

On May 6, 2008 VA examination, the veteran's right hand was 
in a claw shaped deformity position.  He had a decreased 
range of motion in the index and middle fingers of the right 
hand.  There was a gap of 5 centimeters from the tip of the 
middle finger to the proximal transverse crease of the palm.  
There was a gap of 4 centimeters between the tip of the index 
finger and the proximal transverse crease of the palm.  The 
handgrip with the right hand is moderately decreased.  
Flexion deformity of the middle and index fingers interfered 
with the function of the other fingers of the right hand.  
With repetitive use of the right hand, range of motion of all 
digits in the right hand was not additionally limited by 
pain, fatigue, weakness, or lack of endurance.  X-rays of the 
right hand revealed a deformed based of the first metacarpal 
as a result of old trauma with associated marked degenerative 
changes.  There was a short second and middle distal phalanx 
with some degenerative changes and osteophyte formation.  The 
examiner's diagnosis was moderate to severe traumatic 
arthritis in the index and middle fingers, residuals of 
fractures to those digits.  

In a May 2008 rating decision, the RO concluded that the May 
6, 2008, medical findings more nearly approximated favorable 
of ankylosis of four fingers.  Consequently, the RO increased 
the evaluation for service-connected right hand disability to 
40 percent, pursuant to Diagnostic Code 5221.  

III.  Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2007).  Evaluation of a service-connected disorder 
requires a review of the veteran's entire medical history 
regarding that disorder. 38 C.F.R. §§ 4.1, 4.2 (2007); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2007).  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2007).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2007), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, where the evidence contains factual findings 
that show a change in the severity of symptoms during the 
course of the rating period on appeal, assignment of staged 
ratings would be permissible.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  

A recent decision of the United States Court of Appeals for 
Veterans Claims (Court) has held that in determining the 
present level of a disability for any increased evaluation 
claim, the Board must consider the application of staged 
ratings.  In other words, where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service- connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of staged ratings would be 
necessary.

The scar claim emanates from an initial rating determination.  
In this regard, an appeal from the initial assignment of a 
disability evaluation requires consideration of the entire 
time period involved, and contemplates staged evaluations 
where warranted.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The rating criteria for both disabilities on appeal were 
revised during the pendency of this appeal.  Effective August 
26, 2002, the criteria for rating the joints of the digits of 
the hands, were amended.  See 67 Fed. Reg. 48,784, 48,787 
(2002) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5216-
5230 (From Aug. 26, 2002)).  Also, the schedular criteria for 
rating skin disabilities were changed, effective August 30, 
2002.  See, 67 FR 49,596 (July 31, 2002).

In keeping with VA practice and appropriate precedent, the 
rating agency should apply the version of the regulation that 
is most favorable to the veteran, since the regulations 
changed during the pendency of his appeal.  See, VAOPGCPREC 
7-03 (2003).  Therefore, adjudication of the veteran's 
increased rating claim must include consideration of the 
former and the revised criteria.  It is noted that the 
effective date of any rating assigned under the revised 
schedular criteria may not be earlier than the effective date 
of that change; the Board must apply only the earlier version 
of the regulation for the period prior to the effective date 
of change.  VAOPGCPREC 3-2000, 65 Fed. Reg. 33,421 (2000).

In an August 2003 statement of the case, and an August 2004 
supplemental statement of the case, the veteran was provided 
notice of the amended regulations for rating skin and hand 
disabilities, respectively, and was given a 60-day 
opportunity to submit additional evidence or argument.  38 
C.F.R. § 20.903(c).   The veteran has not responded with 
additional evidence.  Therefore, there is no prejudice to the 
veteran by this Board decision.  See Bernard, supra.  

A.  Service-Connected Right Hand Disability

As noted, the criteria for rating disabilities of the hand 
were revised on August 26, 2002.  The veteran's right hand is 
considered his major hand.

Under the prior rating criteria, Diagnostic Code 5222 
provided evaluations for favorable ankylosis of three digits 
of one hand.  For the middle, ring, and little fingers, a 20 
percent evaluation was warranted for favorable ankylosis, 
whether it affected the major or minor hand.  38 C.F.R. § 
4.71a, Diagnostic Code 5222 (2002) as in effect prior to 
August 26, 2002).

Also potentially applicable to the veteran's service-
connected disability was Diagnostic Code 5218 which provided 
evaluations for unfavorable ankylosis of three digits of one 
hand.  For the middle, ring, and little fingers, a 30 percent 
evaluation was warranted for unfavorable ankylosis where it 
affected the major hand and a 20 percent evaluation was 
warranted for unfavorable ankylosis where it affected the 
minor hand.  38 C.F.R. § 4.71a, Diagnostic Code 5218 (2002) 
(as in effect prior to August 26, 2002).

Under current Diagnostic Code 5220, favorable ankylosis of 
five digits of one hand warrants an evaluation of 50 percent 
(major) or an evaluation of 40 percent (minor).  38 C.F.R. § 
4.71a, Diagnostic Code 5220 (2007).

Under the current Diagnostic Code 5221, favorable ankylosis 
of four digits (thumb and any three fingers), warrants an 
evaluation of 50 percent (major) or an evaluation of 40 
percent (minor).  Favorable ankylosis of the index, long, 
ring, and little fingers warrants an evaluation of 40 percent 
(major) or an evaluation of 30 percent (minor).  38 C.F.R. § 
4.71a, Diagnostic Code 5221.

Under the current Diagnostic Code 5222, favorable ankylosis 
of the thumb and any two fingers warrants an evaluation of 40 
percent (major) or an evaluation of 30 percent (minor).  
Favorable ankylosis of the index, long, and ring; index, 
long, and little; or index, ring and little fingers warrants 
an evaluation of 30 percent (major) or a rating of 20 percent 
(minor).  Favorable ankylosis of the long, ring, and little 
fingers warrants an evaluation of 20 percent for either hand.  
38 C.F.R. § 4.71a, Diagnostic Code 5222.

Under the current Diagnostic Code 5223, favorable ankylosis 
of the thumb and any finger warrants an evaluation of 30 
percent (major) or an evaluation of 20 percent (minor).  
Favorable ankylosis of the index and long; index and ring; or 
index and little fingers warrants a 20 percent evaluation for 
either hand.  Favorable ankylosis for the long and ring; long 
and little; or ring and little fingers, warrants a 10 percent 
rating for either hand.  38 C.F.R. § 4.71a, Diagnostic Code 
5223.

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.

In this case, as noted, when the veteran filed his increased 
rating claim for right hand disability in May 2002, a 20 
percent evaluation was in effect.  The RO increased such 
evaluation to 40 percent, effective May 6, 2008.



i.  Prior to May 6, 2008

On review, the Board finds that, for the period prior to May 
6, 2008, an evaluation in excess of 20 percent is not 
warranted for the veteran's service-connected right hand 
disability under either the former or current criteria.

In this regard, favorable ankylosis was not shown or nearly 
approximated in any fingers of the right hand prior to May 6, 
2008.  On January 2003 VA examination, there was mild 
deformity of the middle, ring, and little finger, of the 
right hand Handgrip strength was reduced to a moderate degree  
(4/5).  On VA examination dated in April 2004, the veteran 
was able to flex the second and third fingers to within one 
inch of the palmar crease.  Favorable ankylosis was not shown 
in any finger of the right hand.  Based on these medical 
findings, the Board finds that, for the period prior to May 
6, 2008, there is no basis for an evaluation in excess of 20 
percent for the veteran's service-connected right hand 
disability under either the former or the current rating 
criteria.  
 
ii.  For the period beginning on May 6, 2008

On May 6, 2008, VA examination, the veteran presented with 
his right hand in a claw deformity.  Flexion gap of the 
middle finger was 5 centimeters, and flexion gap of the index 
finger was 4 centimeters.  It was noted that the service-
connected fingers (i.e. index and middle) interfered with 
flexion of the other fingers.  X-rays of the right hand 
revealed evidence of moderate to severe traumatic arthritis 
in the index and middle fingers.  

On review of the evidence of record, the Board finds that, 
for the period beginning on May 6, 2008, an evaluation in 
excess of 40 percent is not warranted.  The RO essentially 
determined that favorable ankylosis of the right index, long, 
ring, and little fingers was more nearly approximated based 
on the findings of the May 6, 2008, VA examination, as 
degenerative changes of the index and long fingers were shown 
to affect the function of the other fingers.  

To warrant a higher evaluation of 50 percent, there must be 
evidence of favorable ankylosis of the thumb and three other 
digits.  In this case, the Board cannot conclude that the 
veteran has favorable ankylosis in the thumb sufficient to 
warrant a higher evaluation, as there are no complaints or 
findings pertinent to the veteran's right thumb.  In fact, 
the entire record does not show any right thumb pathology or 
complaints.  As such, the Board finds that favorable 
ankylosis of the right thumb has not been shown or more 
nearly approximated.  Thus, a higher evaluation for the 
period beginning on May 6, 2008, under Diagnostic Code 5221, 
is not warranted.
Consequently, there is no evidence of favorable ankylosis of 
five digits of the right hand, thus a higher evaluation under 
Diagnostic Code 5220 is also not warranted.

There is also no evidence of additional loss of motion on 
repetitive use, thus a higher evaluation based on pain is not 
warranted.  See Deluca, supra.

A higher evaluation is available if the veteran's service-
connected right hand disability is ratable as amputation of 
the fingers.  See preamble to 38 C.F.R. § 4.71a, Diagnostic 
Codes 5216-5230 (2007).  However, the criteria for an 
evaluation under amputation have not been met as both the 
metacarpophalangeal and proximal interphalangeal joints have 
not been shown to be ankylosed either in extension or extreme 
flexion, and there has been no demonstration of rotation or 
angulation of the bones.  38 C.F.R. § 4.71a.

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a higher evaluation.

In passing, the Board acknowledges the assertion presented by 
the representative in October 2008 to the effect that the 
veteran should have been examined by an orthopedist on May 
2008 VA examination, pursuant to the January 2008 remand.  I 
its remand, the Board requested that the RO schedule the 
veteran for a VA orthopedic examination, and one was 
completed on May 6, 2008.  No where in the remand did the 
Board specify that the veteran be examined by an orthopedist.  
Thus, the Board's remand instructions have been complied 
with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).   

Based on the foregoing, the Board concludes that an 
evaluation in excess of 20 percent is not warranted for the 
period prior to May 6, 2008, nor is an evaluation in excess 
of 40 percent warranted for the period beginning on May 6, 
2008.  Thus, there is no need for additional separate ratings 
for separate periods of time.  See Hart, supra.  

The preponderance of the evidence is against the veteran's 
increased rating claim for the veteran's service-connected 
right hand disability.  As such, there is not an approximate 
balance of positive and negative evidence regarding the 
merits of the veteran's claim that would give rise to a 
reasonable doubt in favor of the appellant; the benefit-of-
the-doubt rule is not applicable, and the appeal is denied.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 


B.  Residual Scar, Right Hand

The veteran's service-connected residual scar on the right 
hand is currently evaluated as noncompensably disabling, 
pursuant to Diagnostic Code 7801.

As noted, the criteria for rating skin disabilities were 
revised, effective August 30, 2002.

Under Diagnostic Code 7804, as in effect prior to August 30, 
2002, superficial scars warrant a 10 percent evaluation if 
they are tender and painful on objective demonstration.  38 
C.F.R. § 4.118, Diagnostic Code 7804 (2002).  Under the 
former rating criteria (as well as under the current), scars 
under Diagnostic Code 7805 are rated on the basis of the 
limitation of function of the part affected.  

Under the revised rating criteria, Diagnostic Code 7801 
provides that scars other than head, face, or neck, that are 
deep or that cause limited motion will be rated 10 percent 
disabling if the area exceeds 6 sq. in. (39 sq. cm.).  A 20 
percent evaluation will be assigned if the area exceeds 12 
sq. in. (77 sq. cm.).  If the area involved exceeds 72 sq. 
in. (465 sq. cm.), a 30 percent rating will be assigned.  A 
40 percent disability evaluation will be warranted if the 
area exceeds 144 sq. in. (929 sq. cm.).

Under the revised rating criteria, a 10 percent evaluation is 
also warranted for a scar, other than head, face or neck that 
is superficial and does not cause limitation of motion, if it 
is 144 square inches or more in size (929 square cm.).  38 
C.F.R. § 4.118, Diagnostic Code 7802 (2007).  A 10 percent 
evaluation is also warranted for superficial scars that are 
painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 
7804 (2007).  As noted, a scar can also be rated based on 
limitation of function of the affected part.  38 C.F.R. § 
4.118, Diagnostic Code 7805 (2007). 

On review, the Board finds that a compensable evaluation for 
the service-connected scar of the right hand is not warranted 
under either the former or the current criteria.  In this 
regard, there is no indication that the right hand scar is 
painful or tender on objective demonstration.  There is also 
no evidence demonstrating that the residual scar is 144 
square inches or more in size (929 square cm).  Instead, the 
scar is described by the January 2006 VA physician as being 
fine, linear, and non-tender.  It is a superficial Y-shape 
scar with no evidence of limitation of motion.  The examiner 
noted that the scar had never any ulceration of the scar; 
rather it has been well-healed since World War II.

Based on the foregoing, the Board finds that a compensable 
evaluation for the residual scar on the right hand is not 
warranted at any point during the pendency of this appeal.  
Thus, there is no need for separate evaluations for separate 
periods of time.  See Hart, supra.  

The preponderance of the evidence is against the veteran's 
increased rating claim for service-connected residual scar on 
the right hand.  As such, there is not an approximate balance 
of positive and negative evidence regarding the merits of the 
veteran's claim that would give rise to a reasonable doubt in 
favor of the appellant; the benefit-of-the-doubt rule is not 
applicable, and the appeal is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2007).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards. The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).   
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

Here, during the May 2008 VA examination, the veteran 
indicated that he would not be able to perform his duties as 
a furniture upholsterer due difficulty in placing tacks on 
the upholstery, lifting objects in excess of one pound, 
pulling and pushing objects, holding a hammer.  He reportedly 
has had to seek help from individuals to help him complete 
his tasks.  Despite the veteran's assertions, there is no 
indication that his right hand disability and residual scar 
result in marked interference with employment i.e., beyond 
that contemplated in the assigned evaluations.  There is no 
showing that the veteran's right hand disability and residual 
scar reflects so exceptional or unusual disability pictures 
as to warrant the assignment of evaluations higher than the 
ones currently assigned.  See 38 C.F.R. § 3.321(b)(1). 

The Board thus concludes that the evidence does not suggest 
that this case presents an exceptional or unusual disability 
picture such that the veteran is unable to secure and follow 
substantially gainful employment due to service-connected 
right hand disability or residual scar, or otherwise render a 
schedular rating impractical.  Having reviewed the record 
with these mandates in mind, the Board finds no basis for 
further action. VAOPGCPREC 6-96 (1996).


ORDER

For the period prior to May 6, 2008, entitlement to an 
evaluation in excess of 20 percent for service-connected 
right hand disability is denied.

For the period beginning on May 6, 2008, entitlement to an 
evaluation in excess of 40 percent for service-connected 
right hand disability is denied.

Entitlement to an initial compensable disability evaluation 
for residual scar of the right hand, associated with the 
service-connected right hand disability, is denied. 




____________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


